Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because there is missing language in the claim. Specifically, line 6 sets forth “an engaging surface located radially opposite from the” and omits what “the” is referencing. Thus, the metes and bounds cannot be determined with respect to this claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2010052596A to Akita.
Regarding claim 1, Akita discloses a rotating assembly for a machine, the rotating assembly comprising: an annular rotating structure 15; an annular static structure 12 positioned adjacent to the annular rotating structure (see Fig. 3), the annular rotating structure and the annular static structure forming a seal cavity (receiving space for 21, 22); a seal assembly (22,20,19,21) positioned within the seal cavity (as evident from Fig. 3); and a helical profile located proximate to the seal assembly and extending around at least one of the annular rotating structure and the annular static structure (as evident from Fig. 3,7).

Regarding claim 2, Akita discloses the rotating assembly of claim 1, wherein the helical profile is an annular protrusion extending from the annular rotating structure (as evident from Fig. 7).

Regarding claim 3, Akita discloses the rotating assembly of claim 2, wherein the annular static structure further includes: a static structure radial outer surface (i.e. the surface from which 32 extends from which is “radially outer” relative to the radially inner surface that partly defines the shaft bore) located adjacent to the annular protrusion of the annular rotating structure (as evident from Fig. 3,7); and a plurality of grooves located at the static structure radial outer surface (as evident from Fig. 3,7), the plurality of grooves spaced around the static structure radial outer surface (as evident from Fig. 3,7), the plurality of grooves oriented substantially opposite to the annular protrusion of the annular rotating structure (as evident from Fig. 3,7). The limitation of “at the static structure” is interpreted as being “proximate” the static structure. 

Regarding claim 4, Akita discloses the rotating assembly of claim 2, wherein the annular protrusion helically extends along the annular rotating structure for at least two revolutions (as evident from Fig. 7, there is a radially inner discontinuous revolution, and a radially outer discontinuous revolution).

Regarding claim 5, Akita discloses the rotating assembly of claim 4, wherein at least two revolutions of the annular protrusion are axially spaced substantially equally with respect to the longitudinal axis of the rotating assembly (as evident from Fig. 3). 

Regarding claim 6, Akita discloses the rotating assembly of claim 1, further comprises a shaft 13 extending along the longitudinal axis of the rotating assembly and wherein the annular rotating structure is configured to rotate about the shaft (as evident from Fig. 3).

Regarding claim 7, Akita discloses the rotating assembly of claim 2, wherein the annular protrusion extends spirally around the annular rotating structure (as evident from Fig. 7 such that the inner protrusion is more inward of the outer protrusion thus forming a spiral effect).

Regarding claim 8, Akita discloses the rotating assembly of claim 1, wherein the seal assembly further includes a toric ring (e.g. 22) and a seal block (e.g. 20) positioned within the seal cavity (as evident from Fig. 3).

Regarding claim 9, Akita discloses the rotating assembly of claim 3, wherein the plurality of grooves of the annular static structure linearly extend in the longitudinal direction with respect to the longitudinal axis of the rotating assembly (as evident from e.g. Fig. 3).

Regarding claim 10, Akita discloses the rotating assembly of claim 1, wherein the helical profile is a helically shaped channel (as evident from Fig. 3,7).

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH0721488 (U) (“’488”)
Regarding claim 11, ‘488 discloses an annular support structure 12 for a machine with a shaft assembly including a shaft 5 and a collar 4 coupled around the shaft (see Fig. 1), the annular support structure comprising: a hub (as evident from Fig. 1); a bore extending therethrough (as evident from Fig. 1), the bore sized radially larger than the shaft assembly (as evident from Fig. 1); an engaging surface (as evident from Fig. 1) located radially opposite from the; a front radial surface extending from the bore to the engaging surface (as evident from Fig. 1); a back radial surface opposite from the front radial surface (in view of Fig. 1 and the prior art roller from Fig. 5), the back radial surface extending from the bore to the engaging surface (as evident from Fig. 1 in view of Fig. 5); and a annular protrusion 13 extending radially inward from the hub and helically around the hub, the protrusion extending from adjacent the front radial surface (as evident from Fig. 1-3).

Regarding claim 12, ‘488 discloses the annular support structure of claim 11, wherein the annular protrusion circumferentially extends along the hub for at least two revolutions (as evident from Fig. 1-3).

Regarding claim 13, ‘488 discloses the annular support structure of claim 12, wherein at least two revolutions of the annular protrusion are axially spaced substantially equally with respect to a longitudinal axis of the annular support structure (as evident from Fig. 1-3).

Regarding claim 14, ‘488 discloses the annular support structure of claim 11, wherein the annular protrusion extends spirally around the hub (as evident from Fig. 1-3)

Allowable Subject Matter
Claims 15-17 are allowed. The claim sets forth specific groove structure of the collar that is not found in the prior art and the modification of ‘488 to incorporate such would be the product of impermissible hindsight reasoning particularly due to the extent of structure set forth in the claim regarding the grooves. 
For claim 11, Examiner recommends reciting that the annular protrusion is a continuous protrusion through a revolution about the longitudinal axis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617